                  IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


UNITED STATES OF AMERICA,

                  Plaintiff,

     v.                                     CRIMINAL NO. 1:19CR04
                                                 (Judge Keeley)

JAMES G. MOORE, JR.,

                  Defendant.

   ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
          CONCERNING PLEA OF GUILTY IN FELONY CASE AND
    RECOMMENDING MOTIONS TO SUPPRESS BE DENIED (DKT. NO. 44),
    ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

     On August 26, 2019, the defendant, James G. Moore, Jr.

(“Moore”), appeared before United States Magistrate Judge Michael

J. Aloi and moved for permission to enter a plea of GUILTY to Count

Two of the Superseding Indictment. After Moore stated that he

understood that the magistrate judge is not a United States

district judge, he consented to tendering his plea before the

magistrate judge. Previously, this Court had referred the guilty

plea to the magistrate judge for the purposes of administering the

allocution pursuant to Federal Rule of Criminal Procedure 11,

making    a   finding   as   to   whether   the   plea   was   knowingly   and

voluntarily entered, and recommending to this Court whether the

plea should be accepted.

     Based upon Moore’s statements during the plea hearing and the

testimony of Heather Kozik, Special Agent, Bureau of Alcohol,

Tobacco, Firearms, and Explosives, the magistrate judge found that
USA v. MOORE                                              1:19CR04

   ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
           CONCERNING PLEA OF GUILTY IN FELONY CASE AND
    RECOMMENDING MOTIONS TO SUPPRESS BE DENIED (DKT. NO. 44),
     ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

Moore was competent to enter a plea, that the plea was freely and

voluntarily given, that he was aware of the nature of the charges

against him and the consequences of his plea, and that a factual

basis existed for the tendered plea. On August 27, 2019, the

magistrate judge entered a Report and Recommendation Concerning

Plea of Guilty in Felony Case (“R&R”) (dkt. no. 44) finding a

factual basis for the plea and recommending that this Court accept

Moore’s plea of guilty to Count Two of the Indictment.

     The magistrate judge also directed the parties to file any

written objections to the R&R within fourteen (14) days after

service of the R&R. He further advised that failure to file

objections would result in a waiver of the right to appeal from a

judgment of this Court based on the R&R.   The parties did not file

any objections to the R&R.

     Accordingly, this Court ADOPTS the magistrate judge’s R&R

concerning Moore’s plea of guilty, ACCEPTS Moore’s guilty plea, and

ADJUGES him GUILTY of the crime charged in Count Two of the

Indictment.

     Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

the Court DEFERS acceptance of the proposed plea agreement until it


                                2
USA v. MOORE                                                      1:19CR04

      ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
              CONCERNING PLEA OF GUILTY IN FELONY CASE AND
       RECOMMENDING MOTIONS TO SUPPRESS BE DENIED (DKT. NO. 44),
        ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

has received and reviewed the presentence report prepared in this

matter.

        Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS as

follows:

        1.   The Probation Officer shall undertake a presentence

investigation of Moore, and prepare a presentence report for the

Court;

        2.   The Government and Moore shall provide their versions of

the offense to the probation officer by September 23, 2019;

        3.   The presentence report shall be disclosed to Moore,

defense counsel, and the United States on or before November 22,

2019;    however,   the   Probation   Officer   shall   not   disclose   any

sentencing recommendations made pursuant to Fed. R. Crim. P.

32(e)(3);

        4.   Counsel may file written objections to the presentence

report on or before December 13, 2019;

        5.   The Office of Probation shall submit the presentence

report with addendum to the Court on or before December 23, 2019;

and



                                      3
USA v. MOORE                                                      1:19CR04

   ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
           CONCERNING PLEA OF GUILTY IN FELONY CASE AND
    RECOMMENDING MOTIONS TO SUPPRESS BE DENIED (DKT. NO. 44),
     ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

     6.     Counsel may file any written sentencing statements and

motions for departure from the Sentencing Guidelines, including the

factual basis from the statements or motions, on or before December

23, 2019.

     The magistrate judge remanded Moore to the custody of the

United States Marshal Service.

     The    Court   will   conduct   the   sentencing   hearing   for   the

defendant on January 28, 2020, at 1:00 P.M. at the Clarksburg, West

Virginia point of holding court.

     Following Moore’s guilty plea, counsel for Moore orally moved

to withdraw the pending motions to suppress (Dkt. Nos. 22, 23). The

government did not object to the oral motion to withdraw. The

magistrate judge therefore included in his R&R the recommendation

that this Court grant the oral motion to withdraw the motions to

suppress and deny the motions to suppress as moot. Accordingly,

this Court ADOPTS the magistrate judge’s R&R concerning Moore’s

motion to withdraw the motions to suppress, GRANTS the oral motion

to withdraw the motions to suppress, and DENIES AS MOOT the motions

to suppress.



                                     4
USA v. MOORE                                             1:19CR04

   ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
           CONCERNING PLEA OF GUILTY IN FELONY CASE AND
    RECOMMENDING MOTIONS TO SUPPRESS BE DENIED (DKT. NO. 44),
     ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

     It is so ORDERED.

     The Clerk is directed to transmit copies of this Order to

counsel of record and all appropriate agencies.

DATED: September 12, 2019


                              /s/ Irene M. Keeley
                              IRENE M. KEELEY
                              UNITED STATES DISTRICT JUDGE




                                5
